Citation Nr: 0115675	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  99-14 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a right ankle inversion injury. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1992 to January 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for 
bilateral hearing loss and granted service connection for 
residuals of a right ankle inversion injury and assigned a 
noncompensable rating.  The veteran did not file a notice of 
disagreement with regard to denial of service connection for 
bilateral hearing loss, therefore that issue is not in 
appellate status.


FINDING OF FACT

The veteran's service-connected right ankle Achilles 
tendonitis is not productive of any appreciable instability 
or limitation of motion upon examination but, with 
consideration of pain on use, it is productive of moderate 
limitation of motion.


CONCLUSION OF LAW

The schedular criteria for the assignment of an initial 10 
percent rating for residuals of a right ankle inversion 
injury have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C. § 5103A.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this connection, the Board finds that the June 
1998 VA audio examination report, which evaluate the status 
of the veteran's disability, is adequate for determining 
whether the evaluation assigned effective from March 2, 1998 
is appropriate and a remand is not warranted.  The Board also 
finds that the requirements regarding notice, which must be 
provided to the veteran pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), have been satisfied by the February 1999 statement of 
the case, which was provided to the veteran by the RO.  In a 
February 20, 2001 letter to the veteran, the RO indicated 
that this case had been reviewed and met the duty to assist 
requirements under the VCAA.

In a November 1998 rating decision, the RO granted service 
connection and an initial noncompensable rating for residuals 
of a right ankle inversion injury.  The veteran is appealing 
the original assignment of a disability evaluation following 
an award of service connection and essentially contends that 
the assigned rating does not accurately reflect the severity 
of his disability.

Service medical records show the veteran injured his right 
ankle/heel playing football in July 1993.  X-rays were 
negative for fracture and the impression was soft tissue 
injury to the right inferior calcaneus.  He sought recurrent 
treatment for his right ankle/heel condition in September 
1993, June and September 1994, June, July, August and 
November 1995, and March 1996.  In June 1995, the veteran 
complained of sharp pain when going up hills or steps and 
popping in the Achilles tendon area.  He also indicated that 
he had twisted his ankle again.  The impression was Achilles 
tendonitis/malleolus sprain.  The veteran's September 1996 
separation examination report indicated chronic Achilles 
tendonitis with the examiner noting improved.
At a June 1998 VA examination, the veteran reported that he 
had suffered an inversion sprain of the right ankle in June 
1995 and been diagnosed with Achilles tendonitis.  He 
indicated that he did not go to the doctor for the next two 
years, except with excruciating pain.  Since his discharge in 
1997, the veteran had seen no one but related that in the 
morning he has 10 to 15 minutes of stiffness in the lower 
portion of the Achilles and has to walk it off and notices 
some cracking.  At that time, he was working spraying and 
cleaning decks.  The veteran stated that his ankle only hurt 
him if he went up and down stairs or hills bothering him for 
about thirty minutes.  On a scale of 1 to 10, the veteran 
rated his pain at about 2 or 3.  On examination, there was no 
pain on palpation directly over the area of the Achilles 
tendon or on everting and inverting the right ankle.  He 
could dorsal flex to 20 degrees and plantar to flex to 45 
degrees; however, the veteran had to push from 45 to 50 
degrees.  There was no pain with any movements.  No rigidity, 
spasm or circulatory problems were noted.  X-rays were 
negative.  The examiner noted that a podiatrist had diagnosed 
the veteran with Achilles tendonitis.  He added that the 
condition was not at all disabling, except for slight 
discomfort going up and down stairs and walking up and down 
hills, and that the job the veteran had did not pose a great 
problem.

May 1999 statements from two co-workers indicate that the 
veteran worked a variety of machines that used a foot pedal 
repeatedly, averaging between 2000 to 4000 repetitions daily 
and causing severe pain for most operations.  They noted that 
the veteran sometimes walked with a slight limp and put his 
weight on his left leg to keep the weight off his right leg.  
In a June 1999 statement, the veteran indicated that because 
his job consists of pressing a foot pedal thousands of times 
in an eight to ten hour shift, he tries to alternate between 
feet because his right foot gets tired but that when he uses 
his left foot, all his weight is on his right foot and causes 
him more pain and discomfort forcing him to use his right 
foot.  He reiterated that walking up and down stairs and 
hills also cause discomfort.  The veteran added that doctors 
can sit him on a table and twist and pull his ankle all they 
want and it does not hurt him but it was being active at work 
and just walking up stairs that was discomforting.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  Since the present appeal arises from an initial 
rating decision which established service connection and 
assigned the initial disability ratings, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's ankle disability is evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5271, which provides a 10 percent 
evaluation for moderate limitation of motion of the ankle and 
a 20 percent evaluation for marked limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2000).  The normal 
ranges of motion of the ankle are 20 degrees dorsiflexion and 
45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.
Following a careful review of the evidence, the Board finds 
that the evidence indicates that the veteran has no more than 
slight limitation of motion of the ankle.  The VA examination 
reported dorsiflexion to 20 degrees, with plantar flexion 
from 45 to 50 degrees, with no pain on movement including 
inversion or eversion. However, it is apparent that the 
veteran has continuing difficulties with recurrent popping 
and pain, which sometimes results in a slight limp and 
diminished job functioning.  It is the Board's judgment that, 
with consideration of the provisions of 38 C.F.R. §§ 4.40, 
and 4.45 (2000), and DeLuca, 8 Vet. App. at 205-206, the 
veteran's pain and discomfort on use results in moderate 
limitation of motion of the ankle, which supports a 10 
percent rating under Code 5271.  There is no objective 
evidence to support a finding of such additional functional 
loss so as to more nearly approximate marked limitation of 
motion required under Diagnostic Code 5271.  See 38 C.F.R. §§ 
4.40, 4.45; DeLuca, supra.  In this regard, the Board notes 
that the June 1998 VA examiner specifically noted that the 
condition was not at all disabling, except for slight 
discomfort going up and down stairs and walking up and down 
hills, and that the veteran's job at that time (cleaning 
decks) did not pose a great problem.  Further, the examiner 
specifically indicated that there was no objective evidence 
of right ankle pain during range of motion testing.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's service-connected ankle 
disability has resulted in frequent hospitalizations or 
caused marked interference in his employment beyond that 
accounted for by the assigned rating.  The Board is therefore 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to an initial 10 percent rating for residuals of 
a right ankle inversion injury is granted, subject to the law 
and regulations governing the payment of VA monetary 
benefits.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

